UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-5167


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CARLTON DEVON MILLS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cr-00884-TLW-1)


Submitted:    April 28, 2009                  Decided:   June 4, 2009


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. William E. Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carlton    Devon   Mills       appeals   the   district   court’s

judgment revoking his supervised release and imposing a sentence

of ten months of imprisonment, followed by twenty-five months of

supervised release.     His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising two issues

but stating that there are no meritorious issues for appeal.

Mills was informed of his right to file a pro se brief, but he

has not done so.     We affirm.

           In the Anders brief, counsel first questions whether

the district court abused its discretion in finding that Mills

had violated the terms of his supervised release.               This court

reviews the district court’s revocation of supervised release

for abuse of discretion.      See United States v. Pregent, 190 F.3d

279, 282 (4th Cir. 1999).         The district court need only find a

violation of a term of supervised release by a preponderance of

the evidence.    18 U.S.C.A. § 3583(e)(3) (West Supp. 2008); see

United States v. Armstrong, 187 F.3d 392, 394 (4th Cir. 1999).

We have reviewed the record and conclude that the district court

did not abuse its discretion in determining by a preponderance

of the evidence that Mills violated the terms of his supervised

release.

           Counsel next questions whether the sentence imposed by

the district court is reasonable.             We will affirm a sentence

                                      2
imposed after revocation of supervised release if it is within

the    prescribed   statutory    range      and    not    plainly     unreasonable.

United States v. Crudup, 461 F.3d 433, 437-40 (4th Cir. 2006).

We have reviewed the record and conclude that the sentence is

procedurally and substantively reasonable.

             We have examined the entire record in this case in

accordance with the requirements of Anders and have found no

meritorious issues for appeal.           We therefore affirm the judgment

of the district court.         This court requires that counsel inform

Mills, in writing, of the right to petition the Supreme Court of

the United States for further review.                   If Mills requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Mills.                     We dispense with

oral    argument    because    the    facts       and    legal     contentions    are

adequately    presented   in    the    materials          before    the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                        3